Citation Nr: 1503909	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  09-50 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether a February 2009 reduction of a 100 percent disability rating for residuals of prostate cancer to a 40 percent rating, effective from June 1, 2009, was proper.  

2.  Entitlement to a current disability rating higher than 40 percent for residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  As a matter of background, in a rating decision dated March 29, 2006, service connection for adenocarcinoma of the prostate was granted and rated at 100 percent from January 23, 2006.  On November 10, 2008, the RO issued a rating action in which it proposed reducing the 100 percent disability rating for the residuals of prostate cancer to 40 percent.  On February 25, 2009, the RO issued a rating decision implementing that reduction.  The Veteran has expressed disagreement with the propriety of the reduction.  He has also argued that a rating higher than 40 percent is currently warranted.

(The decision below addresses the propriety of the reduction.  The question of entitlement to a higher rating is addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  By a November 2008 rating action, the RO notified the Veteran of a proposed reduction in the 100 percent disability rating for his service-connected residuals of prostate cancer to 40 percent; a February 2009 rating decision reduced the disability rating from 100 percent to 40 percent, effective June 1, 2009.

2.  By February 2009, there had been no recurrence of cancer shown, and treatment had been completed more than 6 months earlier; the residuals of prostate cancer were manifested by urinary incontinence, with the regular use of absorbent materials that needed to be changed two to three times a day.



CONCLUSION OF LAW

The February 2009 reduction of the 100 percent rating to 40 percent was proper.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.115a, 4.115b, Diagnostic Code (DC) 7528 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim.  It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  

However, with regard to the propriety of a reduction, the Board notes that such appeals stem from a 38 C.F.R. § 3.105(e) reduction, not a claim or application for benefits.  As such, it arises from an action initiated by the RO, not the Veteran.  The regulations pertaining to the reduction of disability evaluations contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i) (2014).  While initially construed as a rating claim, the issue decided herein stems from the Veteran's disagreement with the reduction of his 100 percent evaluation for residuals of prostate cancer. As such, the claim is governed by the regulatory provisions pertaining to rating reductions, which contain notification and due process requirements that fall outside the ambit of the VCAA. See 38 C.F.R. § 3.105(e), (i). 

Pursuant to 38 C.F.R. § 3.105(e), when a reduction in evaluation of a service-connected disability is considered warranted, and a reduction will result in a decrease of compensation benefits being made, a rating proposing the reduction will be prepared setting forth all material facts and reasons, and the beneficiary will be notified and furnished detailed reasons therefore and given 60 days for presentation of additional evidence to show that compensation should be kept at the current level.  If additional evidence is not received within that period, a final rating action will be taken and the rating will be reduced on the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).

The Board notes that the Veteran was notified in November 2008 of the RO's proposal to reduce his 100 percent evaluation for residuals of prostate cancer.  He was also informed of the evidence considered in arriving at the proposal, and of his right to a pre-adjudication hearing.  Therefore, the Veteran was afforded more than 60 days for presentation of additional evidence to show that compensation should be kept at the then-established level, prior to the February 2009 rating decision effectuating the proposed reduction.  The Board thus finds that the notice requirements under 38 C.F.R. § 3.105(e) were met.

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  39 U.S.C.A. § 1155 (West 2014).  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of a veteran working or seeking work, 38 C.F.R. § 4.2 (2014), and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3 (2014).  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

In the present case, the Veteran was assigned a 100 percent disability rating pursuant to 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7528, which addresses malignant neoplasms of the genito-urinary system.  The note following this diagnostic code provision indicates that, following the cessation of surgery, chemotherapy, or other therapeutic procedure, a rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  If there has been no local recurrence or metastasis, then the claimant's cancer is rated based on residuals such as voiding dysfunction or renal dysfunction, whichever is the predominant disability.  38 C.F.R. § 4.115b, DC 7528 (2014). 

The Board recognizes that in its appellate brief, filed on December 19, 2014, the Veteran's representative argues that the reduction of the Veteran's disability rating should be evaluated under 38 C.F.R. § 3.334, which provides for additional considerations so as to stabilize disability evaluations.  However, that regulation only applies to ratings that have continued for long periods at the same level (five years or more) and do not apply to disabilities which are likely to improve.  38 C.F.R. § 3.334(c) (2014).  Additionally, as discussed above, the rating criteria for malignant neoplasms of the genito-urinary system specifically contemplate that six months following the completion of therapeutic measures, any change in evaluation shall be subject to the provisions of 38 C.F.R. § 3.105(e).  38 C.F.R. § 4.115b, DC 7528.  (As noted above, the RO complied with the notice requirements of 38 C.F.R. § 3.105(e).)

The rating criteria for voiding dysfunction and renal dysfunction are found at 38 C.F.R. § 4.115a.  Renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following:  persistent edema and albuminuria; or, blood urea nitrogen (BUN) more than 80mg% [milligrams per 100 milliliters]; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular, warrants a 100 percent disability rating.  Renal dysfunction characterized by persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or a limitation of exertion warrants an 80 percent disability rating.  Renal dysfunction with constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under DC 7101 warrants a 60 percent disability rating.  Renal dysfunction where albumin is constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under DC 7101 warrants a 30 percent disability rating. Renal dysfunction with albumin and casts with history of acute nephritis; or, hypertension that is noncompensable under DC 7101 is rated as noncompensable. 38 C.F.R. § 4.115a (2014).  

Voiding dysfunction is rated as urine leakage, frequency, or obstructed voiding.  Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day warrants a 60 percent disability rating.  Where such requires the wearing of absorbent materials which must be changed two-to-four times per day, a 40 percent disability rating is warranted.  Where such requires the wearing of absorbent materials which must be changed less than two times per day, a 20 percent disability rating is warranted.  Id. 

Urinary frequency with daytime voiding interval less than one hour, or; awakening to void five or more times per night warrants a 40 percent disability rating.  A daytime voiding interval between one and two hours, or awakening to void three to four times per night warrants a 20 percent disability rating.  A daytime voiding interval between two and three hours, or awakening to void two times per night warrants a 10 percent disability rating.  Id. 

Obstructed voiding with urinary retention requiring intermittent or continuous 
catheterization warrants a 30 percent disability rating.  Marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following:  Post void residuals greater than 150 cc.; uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec); recurrent urinary tract infections secondary to obstruction; stricture disease requiring periodic dilatation every two-to-three months, warrants a 10 percent disability rating.  A noncompensable rating is assigned for obstructive symptomatology with or without stricture disease requiring dilatation one-to-two times per year.  Id.  

A review of the Veteran's claims file reveals that in March 2006, the RO granted the Veteran's service connection claim for adenocarcinoma of the prostate, and assigned a 100 percent disability rating effective January 23, 2006.  A letter dated January 5, 2006, by the Veteran's private physician, Dr. D.B., provided a diagnosis of adenocarcinoma Gleason 7 in four of four cores on the right side.  Private medical records dated January 24, 2006, indicate that the Veteran was scheduled to undergo luteinizing hormone-releasing hormone (LHRH)-agonists pre-hormonal therapy with Trelstar injection and brachytherapy with subsequent radiation therapy.  

At a June 14, 2006, VA appointment the Veteran reported that he was undergoing radiation treatment for prostate cancer, having undergone 15 treatments with as many remaining.  In a subsequent mental health case management appointment on September 29, 2006, the Veteran stated that he had completed his radiation treatment for his prostate cancer.  

An October 2007 VA examiner noted that the Veteran's most recent laboratory results, dated October 15, 2007, showed his prostate specific antigen (PSA) level was 0.50.  The Veteran did not report lethargy, weakness or anorexia.  He reported daytime urinary frequency with up to 13 events in one day with incontinent events three to four times a day and usually one at night.  The VA examiner noted that the Veteran had completed 39 radiation treatments in September 2006 with three gold seed placements.  He was noted to have occasional rectal incontinence and erectile dysfunction.  By a November 2007 decision, the RO continued the 100 percent rating.

In September 2008, the Veteran again presented for a VA examination with regards to his prostate cancer residuals.  At that examination, the Veteran reported that he had not undergone any new treatment since he completed radiation in 2006.  The examiner reported a lack of lethargy, weakness or anorexia and noted that the Veteran's weight was stable at about 150 pounds.  The examiner noted that the Veteran had urinary frequency during the day about once every hour, and twice at night.  The Veteran was recorded as having urinary incontinence and using two absorbent pads per day.   

In his notice of disagreement, the Veteran objected to several of the findings made by the VA examiner in the September 2008 VA examination report.  Particularly, the Veteran reported that he needed to use the restroom 13-15 times a day and 2-3 times nightly.  He specifically reported that because of his urinary frequency, he wore at least two absorbent pads per day and one at night to avoid accidents.  He also disagreed with the VA examiner's indication that he had not undergone hormone therapy, that he took Metamucil to make his bowels loose, and that he experienced erectile dysfunction prior to his diagnosis of prostate cancer.

In light of the above, the Board finds that the February 2009 reduction from 100 percent to 40 percent was proper.  The Veteran has not been shown to have renal dysfunction, therefore, his prostate cancer residuals were appropriately rated based on reported symptoms of urinary incontinence requiring the use of absorbent materials.  Particularly, the VA examiner noted that the Veteran required the use of two absorbent pads per day.  Further, the Veteran, in his NOD, admitted to using approximately three absorbent pads throughout an entire 24 hour period (two during the day and one at night).  Thus, at most, the evidence would suggest that the Veteran was required to change absorbent pads between two and four times per day, which is compensated by a 40 percent rating.  See 38 C.F.R. § 4.115a.  Additionally, by the time of the reduction, treatment had ceased more than 6 months earlier.

The Veteran did not allege, nor did the evidence suggest the presence of obstructed voiding.  Further, while the Veteran has provided lay statements indicating that he is required to urinate frequently, has asserted that he must get out of bed to void two to three times per night, and his VA Form 9 specifically stated that during waking hours he is required to void 13-15 times in a 17-18 hour period.  Under 38 C.F.R. § 4.115a, daytime voiding intervals between one and two hours and awakening to void three to four times per night provide for a disability rating of 20 percent.  As such, the Board finds that the Veteran's residuals of prostate cancer were better rated as a voiding dysfunction, which provided for a 40 percent rating.   

In conclusion, the Board finds that the 2009 reduction from 100 percent to 40 percent for the Veteran's residuals of prostate cancer was proper.  The Board has considered the benefit-of-the-doubt doctrine, but because preponderance of the evidence is against the claim, that doctrine is not helpful to the claimant.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

The February 2009 reduction from 100 percent to 40 percent for residuals of prostate cancer was proper; the appeal of this issue is denied.


REMAND

As for whether the Veteran should now be awarded a higher current rating for residuals of prostate cancer, the Board notes that the agency of original jurisdiction (AOJ) has continued to develop evidence on this point.  A December 2013 examination was conducted, and the RO took action in January 2014 to continue the 40 percent rating; however, no supplemental statement of the case was issued addressing that evidence and adjudicatory action.  Moreover, it appears that the RO may intend to obtain another examination.  A January 22, 2015 VBMS entry, labeled as a request for a physical examination, which itself is undated, suggests that the RO may seek yet another examination.  (It is not clear whether this request was what led to the December 2013 examination or is a more recent request that is yet to be acted on.)

Given the need to properly inform the Veteran of the additional evidence and the adjudicatory action taken in January 2014, the case will be remanded for issuance of a supplemental statement of the case.  

The case is REMANDED to the AOJ for the following action:

The AOJ should undertake any additional evidentiary development deemed warranted, including further action to follow up on the January 22, 2015, VBMS entry referring to a request for examination.  (It should be specifically noted in the record whether this entry refers to an old action that led to the December 2013 VA examination, or whether this action was in response to a subsequent statement by the Veteran that his disability had worsened, for example.)  The Veteran should also be given opportunity to supplement the record.  Thereafter, a supplemental statement of the case should be issued.  The Veteran and his representative should be given opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


